Title: 47. A Bill for Establishing Public Ferries, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that ferries be constantly kept, at the places hereafter mentioned, and at the rates annexed to each ferry; that is to say.


Over the bay of chesapeak.
                


For a Man.
Horse.


From George Wilson Spooner’s to Cedar Point in Maryland,
2
6   
2
6   


From Robert Lovel’s to Maryland,
2
6
2
6


From William Tyler’s to Cedar Point,
2
6
2
6


From Hoes      to ditto,
2
0
2
0


From Lawrence Washington’s to the opposite shore above or below Nanjamy creek,
2
6
2
6


From Boyd’s Hole to the same place,
2
6
2
6


From Cook’s, in Stafford, to Kennedy’s, in Maryland,
2
0
2
0


From George Brett’s, in Prince William, to Chamberlayne’s, in Maryland,
1
6
1
6


From Triplett’s land, below Quantico creek, to Brooks’s, in Maryland,
1
6
1
6


From Posey’s, in Fairfax, to Marshall’s, in Maryland,
1
0
1
0


From Hereford’s, in Doeg’s Neck, to the lower side of Pamunky creek, Maryland,
1
0
1
0


From William Clifton’s to Wallis’s in Maryland,
1
0
1
0


From Hugh West’s to Frazier’s or Addison’s, in Maryland,
1
0
1
0


From Hunting creek ware-house landing to the same place,
1
0
1
0


From Floyd’s to Powell’s,
0
6
0
6


Over the river Occoquan at Colchester,
0
3
0
3


Over Nominy in Westmoreland,
0
4
0
4


Over Mattox in Westmoreland,
0
3
0
3


From Mason’s, opposite to Rock creek, over to Maryland,
0
4
0
4


From the Earl of Tankerville’s, in Loudoun, over to Maryland,
0
8
0
8


From Philip Noland’s, in Loudoun, over to Maryland,
0
8
0
8



From Swearingham’s, in Frederick, to his land in Maryland,
0
3¾
0
3¾


From Harper’s to his land in Maryland,
0
3¾
0
3¾


From Foreman’s, in Frederick, to the opposite shore,
0
3¾
0
3¾


From Awbrey’s, in Loudoun, to Hook’s, in Maryland,
0
3¾
0
3¾


From Watkins’s, opposite to Canagochego creek, to Wade’s in Maryland,
0
3
0
3


From the land of Abraham Shepherd, in the county of Berkely, over Potowmack, to the land of Thomas Swearingen in Maryland.
0
3
0
3


From Russell’s land on Shenandoah to the fork or over the main river,
0
3
0
3


From Kersey’s landing, on Burwell’s land, to the land of Col. Landon Carter,
0
3¾
0
3¾


From Gersham Key’s land to the land of William Fairfax, Esq; his heirs,
0
3¾
0
3¾


At Williams’s Gap, from the land of Lord Fairfax to the land of Ralph Wormley, Esq.
0
3¾
0
3¾


From Samuel Earles’s to Lord Fairfax’s,
0
3
0
3


On rappahannock River and its Branches.


From Whiting’s to Gilbert’s,
2
0
2
0


From Urbanna to Chetwood’s,
2
0
2
0


         to Locust Point on the land of Ralph Wormeley, Esq.
0
3
0
3


From the lower side of Parrot’s creek to Teague’s creek,
1
6
1
6


From Byrd’s to Williams’s,
1
3
1
3


Over Piscataway creek in Essex county,
0
3
0
3


Over Rappahannock creek in Richmond county,
0
3
0
3


From the landing of Archibald Ritchie, in Tappahannock town, to the causey opposite thereto,
1
0
1
0


From Ley’s land to Robinson’s,
0
6
0
6


From the public landing at Leed’s town to the causey opposite,
0
6
0
6


From Tankersley’s to the usual place,
0
4
0
4


From the public landing in Port Royal to Gibson’s ware-house landing,
0
4
0
4



From the public landing in Port Royal across Rappahannock to the lands of Francis Conway to be kept by James Bowie the younger and his heirs, so long as they shall keep the same well,
0
3¾
0
3¾


From Roy’s ware-house landing to Gibson’s ware-house landing,
0
4
0
4


From Kay’s landing to Skinner’s,
0
4
0
4


From Taliaferro’s landing to Berry’s,
0
4
0
4


From Doniphan’s landing to Battaile’s,
0
3
0
3


From Casson’s landing to Conway’s,
0
3
0
3


From the warf at Newpost to Ball’s landing,
0
3
0
3


From Johnston’s plantation, in Spotsylvania, to Washington’s, in King George,
0
3
0
3


From Fredericksburg ware-house landing to Hunter’s landing,
0
3
0
3


From Falmounth landing to the land of Francis Thornton,
0
3
0
3


From Germanna over the Rappidan,
0
3
0
3


At Philemon Cavenangh’s ford,
0
3
0
3


From Branham’s over the Rappidan to Moore’s,
0
3
0
3


On pianketank River.


From Seaton’s to the opposite shore,
0
6
0
6


From Turk’s to the opposite shore
0
3¾
0
3¾


On york River and its Branches.


From York town to Gloucester town,
0
7½
0
7½


From Cappahosick to Scimino,
1
3
1
3


From the brick house to Dudley’s
1
0
0
10½


From West Point to Dudley’s,
0
6
0
6


From Fleet’s to Fox’s,
0
7½
0
7½


From William Frazier’s to the causey opposite,
0
6
0
6


From Mantapike on the land of Col. George Brooke, to the causey on the land of William Frazier,
0
6
0
6


From Waller’s to Walkerton,
0
3¾
0
3¾


From Temple’s landing to the opposite shore,
0
3
0
3


From the brick house to We[st] Point,
0
9
0
9


From Sweet Hall to Claiborne Gooches, if the causey be not kept in repair,
0
6
0
6



From the land of John Watkins, in New Kent, to the land of Thomas Claiborne’s heirs, in King William,
0
6
0
6


From Chamberlayne’s to Williams’s,
0
6
0
6


From the land of George Webb, Esq. to the opposite landing,
0
6
0
6


From Blackwell’s to King’s,
0
3
0
3


From Taylor’s land to the land of Thomas Nelson, Esq.
0
3
0
3


On james River and its Branches.


From Hampton to Sewil’s Point,
3
0
3
0


                        to Brook’s Point,
0
3
0
3


                        to Norfolk, or Nansemond town,
7
6
7
6


                        or if more than a single man and horse,
5
0
5
0


From Mulbery Island Point, in Warwick, to Cocket’s, in Isle of Wight,
1
3
1
3


From Norfolk town to Crawford’s or Sawyer’s Point,
0
6
0
6


From Crawford’s to Powder Point,
0
4
0
4


From William Hodsden’s, over Pagan creek, to Smithfield,
0
4
0
4


From Charles Fulgham’s to Smithfield,
0
6
0
6


From Cockfield’s Point to Robert Peale’s near Sleepy Hole,
0
6
0
6


From Jeremiah Godwin’s, over the Western branch, to James Benn’s,
0
4
0
4


From Benjamin Bascomb’s, over Bennet’s creek, to James Buxton’s,
0
4
0
4


From John Reid’s, over the Western branch, to Jeremiah Godwin’s,
0
3
0
3


From the land ofRiddick, in Suffolk, to Jordon’s,
0
4
0
4


From Col. Lewis Burwell’s landing to Fort Point on Hog Island,
1
3
1
3 


From the College Landing to Hog Island,
2
6
2
6


From James Town to Swan’s Point,
0
7½
0
7½


                         to Cobham,
0
7½
0
7½


On Chickhominy at the usual place,
0
6
0
6


From Cole’s to William’s,
0
3¾
0
3¾



From Delony’s to Edloe’s,
0
7½
0
7½


From Westover to Maycox or Coggin’s Point,
0
7½
0
7½


From City Point to Bermuda Hundred,
1
0
1
0


From Bermuda Hundred to Shirley,
0
6
0
6


From Hood’s, in Prince George, to Minge’s land in Wyanoke,
0
7½
0
7½


From Kennan’s to Maye’s, on Appamatox river,
0
3¾
0
3¾


From Henry Batte’s land, in Chesterfield, to Bolling’s land,
0
3
0
3


From the land William Pride, over Persie’s Stile creek, to the land of Peter Baugh,
0
3
0
3


    to William Pride’s land in Prince George county,
0
2
0
2


From Bolling’s Point over Appamatox river,
0
2
0
2


From Charles Woodson’s, in Henrico, to Tarlton Woodson’s, Chesterfield,
0
4
0
4


From the land of Henry Batte to the Glebe land, Varina,
0
3¾
0
3¾


From Charles Ellis’s to Daniel Weldon’s,
0
3
0
3


From the ware-house landing at Warwick to the land of Moseley,
0
3
0
3


From the land of Patrick Coutt’s, deceased, in Richmond town to Manchester town,
0
4
0
4


From the upper landing in Beverley town to the land ofBritton






From the land of Stephen Woodson to the Menacon town,
0
3
0
3


From the land of Bennett Goode to the land of Col. John Fleming’s heirs,
0
3
0
3


From the land of Tucker Woodson to the land of Paul Micheux,
0
3
0
3


From the land of Richard Moseby to the land of Tarlton Fleming’s heirs,
0
3
0
3


From the land of John Woodson below the mouth of Willis’s creek, to his land on the opposite side of the river,
0
3
0
3


From the point of the fork of the Fluvanna and Rivanna rivers, across the Fluvanna to the lands of Philip Mayo,
0
3
0
3


From the same point, across the Rivanna, to the lands of Samuel Martin,
0
2
0
2



From the said lands of Samuel Martin to the said land of Philip Mayo,
0
3
0
3


From the lands of John Harvie, across the Rivanna, to the land of Martin Key,
0
3
0
3


From the lands of William Cannon, across the Fluvanna, to the lands of Walter King,
0
3
0
3


From the land of John Nicholas, Esq; over the Slate river,
0
3
0
3


From the land of John Scott, over the Fluvanna, to the lands of Randolph Jefferson,
0
3
0
3


From the land of Nicholas Davies, near the mouth of Battery creek, in the county of Bedford, over the Fluvanna, to his land opposite,
0
6
0
6


From the lands of Benjamin Howard to the lands of Neil Campbell,
0
3
0
3


From William Cabell’s, over Rockfish, to Benjamin Howard’s land,
0
2
0
2


From Thomas Joplin’s, on Rockfish, to the opposite shore,
0
3
0
3


From Joseph Cabell’s land to the land of William Cabell opposite,
0
3
0
3


From John Cabell’s land, over the Fluvanna, to the opposite shore,
0
3
0
3


From the north side of the Fluvanna to William Megginson’s,
0
3
0
3


From the land ofCabell, at the mouth of Swan’s creek, over the Fluvanna, to the land of Samuel Spencer, or across the river,
0
3
0
3


From Edward Lynch’s to Edward Moorman’s land,
0
3
0
3


From the lands of Henry Trent, across the Fluvanna, to the lands of Nicholas Davies,
0
3
0
3


From the lands of Nicholas Davies, over the Fluvanna, to his lands on the opposite side,
0
3
0
3


From George Stovall’s land, over the Fluvanna, to his land opposite,
0
3
0
3


From the land of William Crow to the land of Andrew Boyd,
0
3
0
3


From the land of John Buchannon’s heirs to their land opposite,
0
3
0
3



From Branches over James river to the opposite shore,
0
3
0
3


From the land of Jacob Micheaux to the land of Thomas Atkins,
0
3
0
3


From the land of William Ingles, over New river, to the opposite shore,
0
3
0
3


From the lands of Jacob Bousman, across the Monongala, to Pittsburg,
0
4½
0
4½


On nottoway River.


From Thomas Drew’s land to Dr. Brown’s,
0
3
0
3


From Bolton’s to Simmons’s land,
0
3
0
3


On roanoake River and its Branches.


From Jefferson’s in Mecklenburg to the opposite shore,
0
4
0
4


From Anderson’s to Taylor’s land,
0
3
0
3


From Wagstaff’s to Palmer’s
0
3
0
3


From Samuel Jones’s to Frederick Jones’s
0
3
0
3


From Fox’s to Blanton’s,
0
3
0
3


From Harwood’s to Royster’s,
0
3
0
3


From William Black’s to the opposite shore,
0
4
0
4


From Wade’s, over Staunton, to the opposite shore,
0
3
0
3


From the land of John Ward, over Staunton, to his land opposite in the county of Bedford,
0
6
0
6


From Hunt’s land to Abney’s,
0
4
0
4


From Booker’s to the opposite shore,
0
3
0
3


From Blanks’s to Bruas’s,
0
3
0
3


From Cobb’s to the opposite shore,
0
3
0
3


From James Steward’s to Thomas Steward’s,
0
3
0
3


From Barksdale’s to James Hunt’s,
0
3
0
3


From Simms’s to Randolph’s,
0
3
0
3


From Cargill’s to Foushee’s,
0
3
0
3


From the land of John Owen’s, in the county of Pittsylvania, over Dan river to the land of Sylvester Adams,
0
6
0
6


From Margaret Boyd’s, over Dan river, to her land opposite,
0
3
0
3


From Col. Nathaniel Terry’s to Fuqua’s,
0
3
0
3



From Dix’s to Green’s
0
3
0
3


From Miller’s to Legrand’s,
0
3
0
3


From Jones’s to Seldon’s,
0
3
0
3


From Coles’s to Joseph Fuqua’s,
0
3
0
3


From the land of David Brandon, over Dan river, to the land of John Lawson,
0
3
0
3


From the land of John Boyd, over Dan river, to the land of Patrick Boyd.
0
3
0
3


From the land of James Devore, in the county of Yohogania, over Monongalia, to the land of Joseph Parkerson,






And that ferries be kept, opposite to all the places hereby appointed, across the rivers Rappahannock, Piankatank, York, James and Nottoway below the falls thereof; and the several county courts are impowered to appoint opposite ferries, where they shall judge it necessary, at all other places herein appointed, above the falls of the said rivers, or across any branches thereof; also on such parts of the rivers Potowmack and Roanoake, or their branches, as have places hereby established for ferries, where both sides are within this commonwealth; and the several keepers of such opposite ferries shall be intitled to the rates of ferriage herein allowed at the place, and be subject to all the regulations of this act. But this shall not extend to any ferry which by a former law is vested on both sides in any person or persons: All which ferries shall remain subject to the regulations of the several acts of Assembly, by which they were respectively established.
And for the transportation of wheel carriages, tobacco, or live stocks, at either of the ferries hereby, or hereafter to be established; the ferry keepers may respectively demand the rates following, to wit:
For every coach, chariot, or waggon, and the driver, the same as for six horses.
For every four wheeled chaise, or phæton, and the driver, or cart, as for four horses.
For every two wheeled riding carriage as for two horses.
For every hogshead of tobacco, or head of neat cattle, as for one horse.
For every sheep, goat, or lamb, one fifth part of the ferriage of one horse.
For every hog one fourth part of the ferriage of one horse.

If any ferry keeper shall demand and take from a passenger a greater rate than is herein allowed for ferriage, he or she shall forfeit, for every offence, the sum over charged, and ten shillings, to the party grieved, recoverable, with costs, before any Justice of the Peace in the county where the offence shall be committed.
The several county courts are hereby empowered to appoint a ferry over any river or creek, within their respective counties, where they shall judge the same convenient, and settle the rate of ferriage, and may contract with the keeper of such ferry, or of any public ferry, within the county, for setting over the militia, on muster days, and to make an allowance for the same, in their county levy.
The said courts are also impowered and required to order and direct what boat or boats, and the number of hands which shall be kept at each ferry, appointed, or to be appointed, within their respective counties; and the owner of the land from whence the ferry is, or shall be, shall, withinfrom the commencement of this act, give bond, with security, in the penalty ofpayable to the Justices of the said court, and their successors, with condition, that he or she will duly cause such ferry to be kept, according to law, and give immediate dispatch to all passengers, public messengers and expresses when required. And if such owner shall fail to give security, within the time aforesaid, and, being summoned to appear at the county court, shall fail to appear, or appearing, shall refuse, or be unable, to procure such security, the court shall have power, upon the application of any other person, to order the sheriff to summon a jury of twelve good and lawful men, to meet at the ferry landing; who, being sworn by the sheriff or under sheriff attending, shall view and value an acre of land, to be laid off convenient to include the landing; and as little prejudicial as may be to the owner, and return their inquisition to the next court; and thereupon, unless the proprietor shall then appear, enter into bond with security as aforesaid, and pay down the costs of the proceedings, the court may grant the ferry to the petitioner, upon his giving such security, and paying down to the proprietor the valuation of the acre of land, of which the petitioner shall be from thenceforth seized in fee simple.
All expresses, sent by the Governor, or Commander in Chief, to any person or persons, on public business, or sent to the Governor, by the General Congress, the Commander in Chief of the American army, or Commanding Officer of any detachment thereof, or of any militia of this state, in actual service; or by any Field Officer of the militia, to the Governor, or to the Commanding   Officer of the militia, in an adjacent county, to give intelligence of an invasion, or insurrection, or of the approach of an enemy, shall be deemed public expresses, and ferry free, in case the dispatches, by such express, be directed, for public service, and such direction be signed by the person sending the same.
All the men, attending public ferries, shall be free from county and public levies, from attendance at musters, clearing highways, impressments and other service of a like nature; and every ferry keeper shall be intitled to a license for keeping ordinary, at his ferry, upon application to the county court, notwithstanding there may be a sufficient number of other ordinaries in the county.
If any person, other than a ferry keeper, shall, for reward, set any person or persons, carriages, horses, or stocks, over any river, or creek, whereon ferries are or shall be established, he or she so offending, shall forfeit and pay five pounds, for every offence, to the ferry keeper nearest to the place where the offence shall be committed, to be recovered, with costs, by action of debt, or information, in any court of record, wherein the same is cognizable; neither shall any person, for reward, set any person, carriage, horses, or stocks, over the Bay of Chesapeak, from Northampton county, or from Accomack county, other than the inhabitants thereof to York, Hampton, or Norfolk towns, or any other place, adjacent thereto, under the like penalty, to the keeper of the ferry from Hungar’s to the said towns, to be recovered as aforesaid.
The Justices of the county of Surry, at the charge of the county, shall cause to be constantly kept and maintained a bridge, over Hog Island creek; for the convenience of passing to and from the ferry at Fort Point, on that Island, under the penalty of one thousand pounds of tobacco, upon every Justice neglecting, or refusing, to keep and maintain such bridge in sufficient repair.
